 

Case 8:18-cv-03858-PWG Document 1 Filed 12/14/18 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

DELTA T, LLC

d/b/a BIG ASS FAN COMPANY
2348 Innovation Drive
Lexington, KY 40511

Plaintiff

v. : Case No.

DAN’S FAN CITY, INC.

300 Dunbar Avenue : JURY TRIAL DEMAND
Oldsmar, FL 33557 '

SERVE: THE PRENTICE-HALL CORP.
ll East Chase Street
Baltimore, l\/ID

Defendant.

COMPLAINT FOR PATENT INFRINGEMENT
AND PERMANENT INJUNCTIVE RELIEF

Plaintiff, Delta T, LLC, d/b/a Big Ass Fan Company (“Delta T”), by and through its

attorneys, Jeffrey l\/l. Schwaber and Stein Sperling Bennett De long Driscoll PC and Perry J.

Saidman and the SAIDMAN DesignLaW Group, hereby sues and demands permanent injunctive

relief and legal damages in its favor and against Defendant, Dan’s Fan City, lnc. (“DFC”), on

grounds as follows:

NATURE OF THE ACTI()N

l. This is an action for patent infringement under the patent laws of the United

States, 35 U.S.C. § l et seq., including 35 U.S.C. § 271. The claims arise out of DFC’s actions

With respect to certain products, as more fully described herein, that Were invented and patented

by Delta T.

6292630_1

 

Case 8:18-cv-03858-PWG Document 1 Filed 12/14/18 Page 2 of 11

PARTIES

2. Delta T is a limited liability company organized and existing under the laws of the
State of Kentucky. Delta T designs, engineers, manufactures and sells worldwide, residential
and commercial ceiling fans as well as lighting that transform any Space “through cutting edge
technology, iconic design and effortless conservation.”

3. Upon information and belief, DFC is a corporation organized and existing under
the laws of the State of Florida, with its principal place of business in Oldsmar, Florida.
Further upon information and belief, DFC owns and operates a retail store at 1059 Rockville
Pike in Rockville, l\/laryland. DFC “manufacture[s] [its] own brand of ceiling fans under Gulf
Coast Fans and TroposAir,” which are sold through DFC’s “own 44-Retail Locations, select
lighting showrooms and online through [its] own websites as well as online through Amazon

371

and Home Depot. DFC sells in its Rockville, l\/Iaryland location its own TroposAir brand
“Vogue 60 in. Indoor/Outdoor Ceiling Fan” (the “Vogue fan”).
JURISDICTION AND VENUE
4. Subject matterjurisdiction is based on 28 U.S.C. § 1338.
5 . Venue is proper under 28 U.S.C. § l400(b).
FACTUAL ALLEGATIONS

6. Ernest John Noble (“Noble”) is an electronics engineer by training and a New

Zealand eX-patriot who resides in l\/lalaysia. Back in 2008, Noble set out to create a unique and

innovative design for a residential ceiling fan, and ultimately designed what became known as

the HAIKU ceiling fan (the “Haiku fan”).

 

 

1 https://www.dansfancitv.com/about-us

6292630_1

 

 

Case 8:18-cv-03858-PWG Document 1 Filed 12/14/18 Page 3 of 11

7. The Haiku fan incorporates state-of-the-art technology manifested in an
aesthetically beautiful, sleek and fluid design having three thin, curved blades blended
seamlessly into the fan’s center rotor. Its innovative design was inspired by the organic
essentialist Ross Lovegrove, known for his ability to design functional pieces-such as DNA
strand-like shaped staircases-which epitomize elegance without resort to unnecessary added
features. In other words, the design concept is to create a functional yet minimalist work of art.

8. By design, the Haiku fan is the antithesis of the traditional ceiling fans that
saturated the marketplace at the time of the invention of the Haiku fan. Prior to the invention of
the Haiku fan, the majority of ceiling fans available were clunky models~typically having an
unattractive industrial appearance with for example, exposed rivets, and the like. They were
inefficient, noisy and ugly.

9. With the Haiku fan, Noble sought to revolutionize this antiquated yet practical
and popular home accessory. Where traditional ceiling fans typically used (and still do use)
thick flat blades, the Haiku fan blades comprise thin, curved sheet airfoils. While older fan
models rely on heavy steel hardware to attach individual blades that jut out from and around its
center hub, the Haiku fan’s minimalist three (3) airfoils seamlessly blend into the center of the
fan in a compact, horizontal plane.

10. On March 26, 2009, Noble filed a design patent application in the United States
Patent and Trademark Office (USPTO) to secure protection for the aesthetic appearance of the
Haiku fan. The USPTO allowed the application and issued United States Patent No. D614,757

(the “‘757 Patent”) on April 27, 201(), to Haiku Design Sdn Bhd (“Haiku Design”) as the

6292630__1

 

Case 8:18-cv-03858-PWG Document 1 Filed 12/14/18 Page 4 of 11

Assignee, as a result of an assignment recorded with the USPTO on March 26, 2009. A copy of
the ‘757 Patent is attached hereto and incorporated herein as Exhibit l.2

ll. News of Noble’s unique Haiku fan design traveled far, wide and quickly. By
2010, Delta T, in Lexington, Kentucky, contacted Noble to inquire about his plans for the
manufacture and distribution of the Haiku fan. At that time, Delta T was emerging as a
powerhouse in the commercial and industrial fan industry and the company was looking to
expand into the residential ceiling fan market. Delta T saw an exciting opportunity to do so
with the Haiku fan.

l2. After lengthy negotiations, Noble and Delta T agreed to join forces to bring the
Haiku fan to market As a result, by written assignment executed and delivered by Haiku
Design to Delta T Corporation (now Delta T as a result of a conversion recorded with the
USPTO on April 26, 2018), Delta T became, and now is, the owner, inter alia, of all right, title,
and interest in and to the ‘757 Patent, having the exclusive right to make, use, sell, offer for
sale, and import into the United States, the Haiku fan. A copy of the chain of title for the ‘757
Patent is attached hereto and incorporated herein as Exhibit 3.

13. After some sales occurring early in 20l2, the Haiku fan’s formal program rollout
occurred in May, 2012. The Haiku fan was rolled out at a relatively high price for residential
ceiling fans. Depending on material, size (52~, 60- or 841-inch diameters) and whether it is with
an LED light or without, the Haiku fan ranged in price anywhere from Six Hundred Dollars
($600) to Twenty-Six Hundred Dollars ($2,600).

14. Notwithstanding its relatively high price point and range, the Haiku fan proved to

be a great success. Eager to increase Delta T’s presence in this new arena, Noble, along with

 

 

2 Copies of the higher quality replacement drawings as originally filed in the USPTO for the
Certificate of Correction are attached hereto and incorporated herein as Exhibit 2.

4
6292630__1

 

 

Case 8:18-cv-03858-PWG Document 1 Filed 12/14/18 Page 5 of 11

co-inventors Ken Siong Tan, Jon Jet Ling, and Seng Rui Chan, designed for Delta T a second
residential ceiling fan (the “L-Series fan”) intended to be less costly while still maintaining a
modern and fluid form reminiscent of the Haiku fan.

15. On June 30, 2015, Noble, along with his co-inventors, filed a second design
patent application with the USPTO claiming and therefore protecting the aesthetic appearance
of the L-Series fan as a whole. This second patent application was allowed and issued on
October 25, 2016 as U.S. Patent No. D770,027 (the “‘027 Patent,” which is not a subject of
this Complaint).

l6. On April 26, 2016, Noble and his co»inventors filed a third design patent
application to protect the aesthetic appearance of the unique center rotor of the L-Series fan.
This patent application was filed as a “continuation” of the ‘027 Patent. lt was duly examined
by the USPTG, and allowed. On January 16, 2018, the USPTO issued United States Patent No.
D808,004 (the “‘004 Patent”). A copy of the ‘004 Patent is attached hereto and incorporated
herein as Exhibit 4. As a result of an assignment recorded with the USPTO on September 27,
2017 from Noble and his co-inventors to Delta T Corporation (now Delta T as a result of a
conversion recorded with the USPTO on November 16, 2018), Delta T became, and now is,
the owner, inter alia, of all right, title, and interest in and to the ‘004 Patent, having the
exclusive right to make, use, sell, offer for sale, and import into the United States, the claimed
center rotor of the L-'Series fan. A copy of the chain of title for the ‘004 Patent is attached
hereto and incorporated herein as Exhibit 5.

17. The ‘004 Patent specifically claims and therefore protects the appearance of the
L-Series fan’s center rotor, which is unique, remarkably striking, and easily recognizable,

especially compared to the other residential ceiling fans available on the market at that time.

6292630_1

 

 

Case 8:18-cv-03858-PWG Document 1 Filed 12/14/18 Page 6 of 11

Put simply, there is a circle in the center of the rotor of the L-Series fan that delineates three
equally-spaced curved outer segments from the outer edges of which seamlessly extend the
fan’s (unclaimed) airfoils. The visual boundary between each of the curved outer segments is a
radial line which further emphasizes the seamless organic construction of the fan as well as the
absence of traditional steel blade attachments jutting out from a center hub.

18. Despite the patent protection of the Haiku and L-Series fans, Delta T discovered
that DFC is knowingly manufacturing, importing into the United States, and offering for sale
and selling, a residential ceiling fan, the Vogue fan, which directly infringes both the ‘757
Patent and the ‘004 Patent, Representative photographic depictions of the Vogue fan are
attached hereto and incorporated herein as Exhibit 6.

19. Upon discovery of the infringement, Delta T notified DFC that its unauthorized
manufacture and sale of the Vogue fan infringed the ‘757 Patent, Further, Delta T demanded
that DFC cease and desist any and all manufacture, import, distribution and/or indirect or direct
sale of the Vogue fan. Yet, DFC refused and continues to refuse to do so.

20. At no time has Delta T authorized DFC to manufacture, import into, distribute
and/or sell or offer for sale, indirectly/directly, in the United States, the Vogue fan, which
infringes the ‘757 Patent and the ‘004 Patent.

COUNT I
(Infringement of the ‘757 Patent)

21. Delta T incorporates herein by reference the allegations set forth in paragraphs 1
through 20 above as if fully set forth herein.
22. DFC has, with full knowledge of the ownership by Delta T, infringed the ‘757

Patent by engaging in conduct such as the following:

6292630__1

 

 

Case 8:18-cv-03858-PWG Document 1 Filed 12/14/18 Page 7 of 11

a) making, causing to be made, importing, using, selling and offering

for sale, without permission'and/or payment, the Vogue fan. The Vogue fan,

marketed and sold by DFC, is but a mere colorable imitation of the design

claimed in the ‘757 Patent, The appearance of the Vogue fan is substantially the

same as that of the ’757 patented design in the eye of an ordinary observer; and

b) actively inducing and causing others, such as manufacturers and
retailers of the Vogue fan, to make, cause to be made, import, use, sell, and offer

for sale the Vogue fan whose appearance is substantially the same as that of the

design claimed in the ‘757 Patent in the eye of an ordinary observer.

23. Delta T has given DFC actual notice of its infringement of the ‘757 Patent. DFC’s
infringing activities have been and continue to be knowing, deliberate, willful and wanton and
in conscious disregard of Delta T’s patent rights, making this an exceptional case under 35
U.S.C. § 285.

24. l Delta T has sustained damages as a result of DFC’s infringing activities and will
continue to sustain damages in the future unless the infringement of the ‘757 patent is
permanently enjoined by this Court. Such damages include lost profits, erosion of Delta T’s
sales for its competing Haiku fans, and in any event no less than a reasonable royalty as set
forth in 35 U.S.C. § 284.

WHEREFORE, Delta T prays that this Court grant the following relief:

A. A judgment that DFC has infringed the ‘757 Patent;

B. An accounting for damages and judgment thereon resulting from DFC’s

infringement of the ‘757 Patent but no less than a reasonable royalty, together with pre- and post-

judgment interest;

6292630_1

 

 

Case 8:18-cv-03858-PWG Document 1 Filed 12/14/18 Page 8 of 11

C. A judgment in favor of Delta T and against DFC in the amount of DFC’s total
profit on sales of the Vogue fan, as set forth in 35 U.S.C. § 289;

D. A judgment that DFC knowingly and willfully engaged in the infringement of the
‘757 Patent and the trebling of damages pursuant to 35 U.S.C. § 284;

E. A permanent injunction against DFC, its officers, agents, employees, parent and
subsidiary corporations, assigns, successors in interest and all those in active concert or
participation with them or any of them, enjoining them from continued acts of infringement of
the ‘757 Patent;

F. A judgment holding this action to be an exceptional case and an award to Delta T
of its attorneys’ fees and costs pursuant to 35 U.S.C. § 285; and

G. Such other and further relief as to this Court deems just and proper.

COUNT II
(Infringement of the ‘004 Patent)

25. Delta T incorporates herein by reference the allegations set forth in paragraphs l
through 20 above as if fully set forth herein.

26. DFC has, with full knowledge of the ownership by Delta T, infringed the ‘004
Patent by engaging in conduct such as the following:

a) making, causing to be made, importing, using, selling and offering

for sale, without permission and/or payment, the Vogue fan. The Vogue fan,

marketed and sold by DFC, incorporates a center rotor that is substantially

identical in appearance to the design claimed in the ‘004 Patent. At worst, the

appearance of the center rotor of the Vogue fan is but a mere colorable imitation

of that claimed in the ’004 Patent, being substantially the same in the eye of an

ordinary observer; and

6292630_1

 

 

Case 8:18-cv-03858-PWG Document 1 Filed 12/14/18 Page 9 of 11

b) actively inducing and causing others, such as manufacturers,
retailers and owner operators of the Vogue fan, to make, cause to be made,
import, use, sell, and offer for sale the Vogue fan having a center rotor whose
appearance is substantially the same as-if not identical to-that of the design
claimed in the ‘004 Patent in the eye of an ordinary observer.

27. Delta T has given DFC notice of its infringement of the ‘004 Patent by marking
the L-Series fans with the number of the ‘004 Patent, DFC’s infringing activities have been and
continue to be knowing, deliberate, willful and Wanton and in conscious disregard of Delta T’s
patent rights, making this an exceptional case under 35 U.S.C. § 285.

28. Delta T has sustained damages as a result of DFC’s infringing activities and will
continue to sustain damages in the future unless the infringement of the ‘004 Patent is
permanently enjoined by this Court. Such damages include lost profits, erosion of Delta T’s
sales for its competing L-Series fans, and in any event no less than a reasonable royalty as set
forth in 35 U.S.C. § 284.

WHEREFORE, Delta T prays that this Court grant the following relief:

A. A judgment that DFC has infringed the ‘004 Patent;

B. An accounting for damages and judgment thereon resulting from DFC’s
infringement of the ‘004 Patent but no less than a reasonable royalty, together with pre- and post-
judgment interest;

C. A judgment in favor of Delta T and against DFC in the amount of DFC’s total
profit on sales of the Vogue fans, in accordance with 35 U.S.C. § 289;

D. A judgment that DFC knowingly and willfully engaged in the infringement of the

‘004 Patent and the trebling of damages pursuant to 35 U.S.C. § 284;

6292630_1

 

 

Case 8:18-cV-03858-PWG Document 1 Filed 12/14/18 Page 10 of 11

E. A permanent injunction against DFC, its officers, agents, employees, parent and
subsidiary corporations, assigns, successors in interest and all those in active concert or

participation with them or any of them, enjoining them from continued acts of infringement of

the ‘004 Patent;

F. A judgment holding this action to be an exceptional case'and an award to Delta T

of its attorneys’ fees and costs pursuant to 35 U.S.C. § 285; and
G. Such other and further relief as to this Court deems just and proper.

Respectfully submitted,

STEH\I SPERLING BENNETT
DE JONG DRISCOLL PC

Bv: /s/
Jeffrey M. Schwaber (06095)
25 West Middle Lane
Rockville, Maryland 20850
301-340-2020
301~354-8131 (fax)
ischwaber@steinsperling.com

and
SAIDMAN DesignLaw Group

Perry J. Saidman (05296)
8601 Georgia Avenue
Silver Spring, MD 20910
301-585-8601
301-585-0138 (fax)

10
6292630__1

 

 

Case 8:18-cV-03858-PWG Document 1 Filed 12/14/18 Page 11 of 11

DEMAND FOR JURY TRIAL
Delta T, LLC d/b/a Big Ass Fan Company elects a trial by jury of any issues and claims

in this action to which it is entitled

/s/
Jeffrey l\/I. Schwaber

l l
6292630_1

 

